Citation Nr: 0202028	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  97-31 938A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the December 2, 1986, rating decision that 
granted service connection for post-traumatic stress disorder 
(PTSD) with a 10 percent rating effective July 26, 1985, was 
clearly and unmistakably erroneous.  

2.  Entitlement to an effective date earlier than April 4, 
1996, for the award of a 100 percent schedular disability 
rating for PTSD.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  The veteran 
testified concerning the issue of entitlement to an effective 
date earlier than April 4, 1996, for a 100 percent rating for 
PTSD at a hearing before the undersigned Member of the Board 
in Washington, D.C., in September 1998.  In February 1999, 
the Board remanded the claim to the RO for additional 
development.  While the case was in remand status, the RO 
adjudicated the issue of whether  the December 2, 1986, 
rating decision that granted service connection for post-
traumatic stress disorder (PTSD) was clearly and unmistakably 
erroneous.  The veteran perfected an appeal on that issue, 
and upon return of the case to the Board, the claims were 
merged into the current appeal.  

The issue of entitlement to an effective date earlier than 
April 4, 1996, for the award of a 100 percent schedular 
disability rating for PTSD will be addressed in the remand 
that follows this decision.  

In view of the Board's decision granting an effective date of 
January 18, 1985, for service connection for PTSD, the Board 
refers the matter of the assignment of an initial rating for 
PTSD from January 18, 1985, to July 26, 1985, to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All evidence necessary for disposition of this claim has 
been obtained.  

2.  In a statement dated in January 1985 and received at the 
RO in San Francisco, California, on January 18, 1985, a VA 
contract psychologist diagnosed the veteran as having delayed 
PTSD related to his service in Southeast Asia.  

3.  On March 1, 1985, the RO and Insurance Center (RO&IC) in 
St. Paul, Minnesota, received the veteran's notice of his new 
address in Minnesota and his request that VA transfer his 
file to the RO&IC.  

4.  In a rating decision dated April 1, 1985, the San 
Francisco RO denied service connection for PTSD.

5.  A VA Form 00-7216a dated April 4, 1985, shows that the 
San Francisco RO transferred the veteran's claims file to the 
St. Paul RO&IC; the stamp showing receipt at the RO&IC is 
dated April 8, 1985.  

6.  In letter to the veteran dated April 12, 1985, the San 
Francisco RO stated it had denied service connection for PTSD 
and enclosed a form describing the veteran's appellate 
rights; the RO sent the letter to the veteran's old address 
in California.  

7.  On a VA Form 21-4138, received at the RO&IC on July 26, 
1985, the veteran stated that he would like to be evaluated 
for delayed stress from Vietnam.  

8.  In a rating decision dated December 2, 1986, the RO&IC 
granted service connection for PTSD effective July 26, 1985, 
and assigned a 10 percent rating.  The veteran did not appeal 
either the effective date of service connection or the rating 
assigned for PTSD within one year of the decision notice 
letter, which was dated December 16, 1986.  

9.  In the December 2, 1986, rating decision, the RO&IC 
failed to recognize that the veteran had not been notified of 
the results of the April 1985 rating decision and that the 
claim initiated by the medical report received January 18, 
1985, therefore remained open; this error manifestly changed 
the outcome as to the assignment of the proper effective date 
for service connection for PTSD.  

10.  In July 1987, the veteran requested an increased rating 
for PTSD based on results of a VA medical appointment in July 
1987; the veteran did not report for that appointment.  

11.  With respect to the initial 10 percent rating assigned 
for PTSD in the December 2, 1986, rating decision, the 
veteran has not alleged that the facts, as they were known at 
that time were not before the RO&IC; that the RO&IC 
incorrectly applied the extant statutory and regulatory 
provisions at the time of the December 2, 1986, rating 
decision; or that, but for any alleged error, the rating 
assigned would have been different.  


CONCLUSIONS OF LAW

1.  The December 2, 1986, rating decision was clearly and 
unmistakably erroneous in its selection of July 26, 1985, as 
the effective date of the evaluation and award of 
compensation for PTSD.  38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. § 3.105(a) (2001).  

2.  The proper effective date for the grant of service 
connection for PTSD is January 18, 1985.  38 U.S.C. § 3010 
(1982); 38 C.F.R. § 3.400 (1986); 38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2001).  

3.  There has not been advanced a valid pleading of clear and 
unmistakable error (CUE) as to the assignment of the initial 
10 percent rating for PTSD in the December 2, 1986, rating 
decision.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a rating decision dated in October 1970, the RO in Los 
Angeles, California, granted service connection and a 10 
percent evaluation for left ear hearing loss with tinnitus 
effective the day following the veteran's separation from 
service in April 1970.  The veteran filed his initial claim 
for service connection for nervous disorder in May 1984.  In 
a rating decision dated in August 1984, the San Francisco RO 
denied the claim.  In a letter dated in late August 1984, the 
RO notified the veteran that service connection was not 
established for his nervous condition, that alcohol 
dependency was considered willful misconduct and that it had 
not reconsidered his hearing loss.  The RO enclosed 
notification to the veteran of his appellate rights.  

In a letter received at the RO in December 1984, the veteran 
discussed the location of his medical records, reported he 
had recent examinations and stated that his right ear hearing 
loss was due to a concussion in service.  He requested that 
hospital records regarding his hearing loss be obtained.  He 
then stated he wanted to know whether there was VA disability 
based on need.  He also said, "[a]s far as my nerves are 
concerned isn't there something that could give me more money 
to live on - as per non-service connected disability?"  In 
the following paragraph he said, "[a]fter considering all 
things, I would like to label this letter as a Letter of 
Disagreement."  He closed by saying he would write to two 
doctors and request them to send an evaluation.  Further, he 
said that his alcoholism may have been 'willful 
disobedience,' but it was treated as a disease in the VA 
hospitals.  

The RO responded to the veteran in a January 1985 letter in 
which it explained to the veteran that he was service 
connected for his left ear condition at the 10 percent level 
and that all other conditions had been determined to be non-
service-connected or not shown by the evidence of record.  
The RO further stated that it had explained in the August 
1984 letter that a right ear hearing loss was denied 
previously and could not be appealed.  The RO also stated 
that the nonservice-connected pension program was based on 
the philosophy of providing a measure of assistance to needy 
disabled veterans and to be eligible for pension one must be 
totally and permanently disabled.  The RO closed by saying it 
hoped the letter clarified the veteran's inquiry.  

On January 18, 1985, the RO received a statement dated 
January 10, 1985, from Allen H. Middleton, Ph.D.  Dr. 
Middleton noted the veteran had served in Vietnam and stated 
that he had seen the veteran for readjustment counseling 
through a contract with VA.  He stated that the veteran had a 
serious alcohol problem for which he had been hospitalized 
and had participated in an Alcohol Recovery Program.  He 
stated that in the summer the veteran was showing extreme 
paranoia when a large Southeast Asian family moved into his 
apartment building.  The veteran had to move because he was 
unable to tolerate their looks, was unable to control his 
anxiety, his body shaking, or his impulse to kill them.  The 
psychologist stated that the veteran reported that he began 
having flashbacks - "just like being there" - which 
frightened him.  The psychologist sated the veteran had 
difficulty getting along with anyone, was unable to be with a 
crowd, could not trust anyone and was using the alcohol to 
medicate himself.  The psychologist stated the diagnoses was 
PTSD, delayed, and alcohol dependence, chronic.  

On March 1, 1985, the St. Paul RO&IC received a letter from 
the veteran's representative with notice of the veteran's new 
address in Minnesota.  He requested that the veteran's file 
be transferred to the RO&IC.  

In a letter to the veteran dated March 5, 1985, and the San 
Francisco RO stated it was in receipt of a statement from the 
VA contract psychologist and asked whether the veteran wished 
to have the statement considered as an informal claim for 
PTSD.  The RO sent the letter to the veteran's old address in 
California.  

In a rating decision dated April 1, 1985, the San Francisco 
RO denied service connection for PTSD.  The rating decision 
listed January 18, 1985, as the date of claim.  A VA Form 00-
72156a, dated April 4, 1985, shows that the San Francisco RO 
transferred the veteran's claims folder to the St. Paul 
RO&IC.  A stamp on the form shows receipt at the RO&IC on 
April 8, 1985.  In a letter to the veteran dated April 12, 
1985, the San Francisco RO stated that it had been unable to 
approve the claim for service connection for PTSD and 
enclosed a form describing the veteran's appellate rights.  
The RO sent the letter to the veteran's old address in 
California.  

On a VA Form 21-4138, received at the RO&IC on July 26, 1985, 
the veteran stated he would like to be evaluated for delayed 
stress from Vietnam.  The RO&IC continued the denial of 
service connection for PTSD in a rating decision dated in 
January 1986, and the veteran disagreed with this decision.  
The RO&IC continued the denial of service connection in a 
rating decision dated in July 1986 and addressed the issue in 
a supplemental statement of the case dated in August 1986.  
The veteran perfected his appeal with a statement received at 
the RO&IC later that month.  The RO&IC granted service 
connection for PTSD in its rating decision dated December 2, 
1986.  The RO&IC assigned a 10 percent rating effective July 
26, 1985, stating that the claim had been kept open since 
that time.  

In a letter dated December 16, 1986, the RO&IC notified the 
veteran of the grant of service connection for PTSD with a 10 
percent evaluation.  The RO&IC stated that the increase in 
his monthly compensation would be effective August 1, 1985.  
The letter included notice of the veteran's appellate rights.  
In a letter to the veteran dated December 17, 1986, the RO&IC 
stated that all benefits had been substantially granted 
without appellate consideration and requested that the 
veteran state within 30 days whether he was satisfied with 
the benefits granted.  The RO&IC stated that in the absence 
of a reply to the contrary, it would be assumed that the 
veteran was satisfied and his appeal would be withdrawn.  The 
RO&IC stated that the veteran would, however, retain the 
right to reactivate it anytime within the remainder of his 
appeal period.  The veteran did not respond to the December 
17, 1986, letter, nor did he, within one year of the December 
16, 1986, letter, inform the RO&IC that he wished to disagree 
with either the effective date of service connection or the 
rating assigned for PTSD.  

In a March 1987 informal hearing presentation to the Board 
concerning the issues of entitlement to service connection 
for right ear hearing loss and entitlement to an increased 
rating for left ear hearing loss, the veteran's 
representative noted that the veteran was in receipt of a 10 
percent rating for PTSD.  There was no indication that the 
veteran was dissatisfied with the PTSD rating or effective 
date.  

In July 1987, the veteran filed a VA Form 21-4138 in which he 
requested that his PTSD be considered for an increase in 
percentage of disability based on his appointment at the VA 
Medical Center (VAMC) in Minneapolis on July 7, 1987.  He 
requested that the RO&IC obtain the appointment summary.  In 
August 1987, the Minneapolis VAMC informed the RO&IC that the 
veteran did not show up for his appointment on July 7, 1987.  
It was not until January 1988 that VA received further 
correspondence from the veteran or his representative.  

At the September 1998 hearing before the undersigned Member 
of the Board, the veteran testified that the 100 percent 
rating should go back to service because when he was still in 
service doctors listed him as 100 percent disabled and he had 
a permanent profile.  The veteran's representative argued 
that due to the Global Assessment of Functioning score 
associated with his hospitalization in 1992, the veteran 
should not have been granted only a temporary total rating, 
but should have been granted a subsequent total evaluation.  
The veteran testified that he received Supplemental Security 
Income in the 1980s when he was in a hospital and a nursing 
home.  The veteran testified that he first received full 
Social Security benefits after he came to Arizona.  He said 
that was when he was going through the VA PTSD program at the 
VA hospital in Phoenix in 1993.  The veteran testified that 
he had tried to work after service, but he would get fired 
because he could not get along with people.  He testified 
that he was not positive, but thought he stopped working 
completely toward the end of the 1970s.  He testified that he 
was just as disabled when he got out of service as he was at 
the time of the hearing.  

Analysis

The veteran contends that his PTSD should be rated 100 
percent disabling from the time of his discharge from 
service, but states that he has had a valid claim for a 100 
percent rating for PTSD since at least July 26, 1985.  He 
maintains that he should have been awarded a 100 percent 
evaluation for PTSD in the December 2, 1986, rating decision.  
He argues that he had no obligation to disagree with the 
effective date or evaluation assigned in the December 2, 
1986, rating decision because he had previously perfected an 
appeal as to his PTSD claim.  He states he never agreed to a 
settlement for less than the maximum benefits available under 
the law and that having perfected an appeal, he was entitled 
to have his case forwarded to the Board.  He asserts that 
because this was not done his claim remained unadjudicated.  

The Board will first address the finality of the December 2, 
1986, rating decision and then discuss CUE.  

Finality of December 2, 1986, rating decision

The veteran's argument is essentially that the December 2, 
1986, rating decision that granted service connection for 
PTSD and assigned a 10 percent rating effective July 26, 
1985, did not become final because he had previously 
perfected an appeal of the denial of service connection for 
PTSD.  He asserts that the matter of rating and effective 
date remained unresolved.  He attempts to fit this situation 
into the model of an increased rating claim by implying that 
prior to the assignment of the 10 percent rating in the 
December 1986 rating decision, there had been a 0 percent 
rating for PTSD.  He also referred to the assignment of the 
initial rating of 10 percent for PTSD as an increase.  The 
Board points out that prior to the December 1986 rating 
decision service connection had not been granted for PTSD, 
and there could therefore be no rating for PTSD, no rating 
being different from a noncompensable or 0 percent rating, 
which is possible for a service-connected disability.  See 
38 C.F.R. § 4.31 (2001).  

In addition, the veteran cites AB v. Brown, 6 Vet. App. 35 
(1993) for the proposition that any grant of benefits less 
than the maximum available under the law could not be a total 
grant of benefits.  The Board notes, however, that in AB v. 
Brown the issue of entitlement to service connection for PTSD 
had previously been decided, and in that case it was the 
veteran's disagreement with the initial rating the regional 
office assigned for PTSD that was under consideration.  Under 
those circumstances, the United States Court of Veterans 
Appeals (now United States Court of Appeals for Veterans 
Claims) (Court) in AB v. Brown held that when a claimant 
appeals an original or increased rating, he will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  6 Vet. 
App. at 38.  It was in that context, where the RO increased 
an initial 10 percent rating to 30 percent, that the Court 
found erroneous the RO statement that its award of a 30 
percent rating "REPRESENTS A TOTAL GRANT OF BENEFTITS SOUGHT 
ON APPEAL."  In AB v. Brown, the appeal initiated by the 
notice of disagreement with the 10 percent rating remained 
pending for disposition by the Board as to the question of 
entitlement to a rating higher than 30 percent.  Id. At 39.  

In this case, the notice of disagreement received at the 
RO&IC in May 1986 concerned only service connection for PTSD, 
and thus the appeal it initiated concerned the rejection of 
the logically up-stream element of service connection, and 
that appeal could not concern the logically down-stream 
element of compensation level or effective date.  See Barrera 
v. Gober, 122 F.3d 1030 (1997); Grantham v. Brown, 114 F.3d 
1156 (1997).  In this regard, in his concurring opinion in 
Barrera at 1036-37, Circuit Judge Plager pointed that before, 
as well as after, the Veterans Judicial Review Act (which 
became effective November 18, 1988) appellate review was 
initiated by filing a notice of disagreement.  See 38 U.S.C. 
§ 4005(a) (1982).  Under the regulations, a notice of 
disagreement was defined as "[a] written communication from a 
claimant ... expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction."  38 C.F.R. § 19.118 (1986) (emphasis added).  
"[A]djudicative determination" was not defined in VA 
regulations.  Judge Plager pointed out that the regulation 
setting forth the requirements of the statement of the case, 
which is prepared in response to the notice of disagreement, 
sheds some light on this phrase.  Barrera at 1037.  

Judge Plager further pointed out that the purpose of the 
statement of the case was to "provide the appellant notice of 
those facts and applicable laws and regulations upon which 
the agency of original jurisdiction based its determination 
of the issue or issues."  38 C.F.R. § 19.120 (1986) (emphasis 
added).  That regulation further required the statement of 
the case to include a "summary of the evidence in the case 
relating to the issue or issues with which the appellant ... 
has expressed disagreement." Id. (emphasis added).  Thus, the 
regulation clearly equates "determination of the issue or 
issues" to "adjudicative determination."  Barrera at 1037.  
Judge Plager noted that this was further supported by the use 
of the definite article "the" in section 19.120, which 
logically refers back to the indefinite article "an" in 
section 19.118.  Therefore, an appeal initiated by filing a 
notice of disagreement relates to a specific "issue or 
issues."  Id.  

Continuing in his concurring opinion in Barrera, Judge Plager 
noted that an application for disability compensation 
contains five necessary elements:  (1) the veteran's status, 
(2) existence of a disability, (3) service connection of that 
disability, (4) degree of disability, and, when in question, 
(5) effective date.  These are the "issue or issues" over 
which an appellant expresses disagreement by filing a notice 
of disagreement.  Id.  Judge Plager pointed out that the 
agency of original jurisdiction often does not decide or 
determine all of these issues at once.  He specifically noted 
that if a claimant cannot prove service connection, there is 
no reason for the agency of original jurisdiction to reach 
the issue of degree of disability.  Id.  

This was the situation in the January 1986 and July 1986 
rating decisions.  In those decisions, the RO&IC denied 
service connection for PTSD, and it was with the denial of 
service connection that the veteran disagreed.  The RO&IC 
addressed that issue in its August 1986 supplemental 
statement of the case, and it was with respect to that issue 
that the veteran perfected an appeal.  It was not until the 
December 2, 1986, rating decision that the RO&IC reached the 
issue of degree of disability and effective date.  The RO&IC 
provided the veteran notice of his right to appeal its 
determination as to rating and effective date in its letter 
dated December 16, 1986.  

Alternative to the argument that his notice of disagreement 
with the denial of service connection for PTSD served as a 
notice of disagreement with the effective date and initial 
rating, the veteran has argued that his July 1987 statement 
was a notice of disagreement with the December 1986 rating 
decision.  This argument is, however, without merit.  VA 
regulations then, as now, described a notice of disagreement 
as a written communication expressing dissatisfaction or 
disagreement with an adjudicative determination in terms that 
can reasonably be construed as a desire for review of that 
determination.  See 38 C.F.R. § 19.118 (1986); 38 C.F.R. 
§ 20.201 (2001).  Review of the record shows that the 
veteran's July 1987 statement expressed a request for an 
increased rating based on the results of medical appointment 
in July 1987.  The Board finds no way to interpret this 
statement as an expression of disagreement with, or a desire 
for review of, the December 1986 rating decision.  It cannot, 
therefore, serve as a notice of disagreement with either the 
determination of the service connection effective date or 
initial rating for PTSD in the December 1986 rating decision.  

In addition to the foregoing, the veteran argues that the 
December 2, 1986, rating decision is not final pursuant to 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The veteran 
asserts that the court in Hayre held that where there is a 
breach of the duty to assist a veteran by failing to obtain 
pertinent government medical records and failing to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final.  He asserts that in this case the 
December 1986 rating decision did not become final because 
the RO&IC breached its statutory duty to assist by failing to 
obtain Social Security Administration records, VA hospital 
records and Tulare County records.  The Board notes that the 
specific holding in Hayre was that "where there is a breach 
of the duty to assist in which the VA failed to obtain 
pertinent SMRs [service medical records] specifically 
requested by the claimant and failed to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal."  Hayre, 188 F.3d at 
1334.  The holding in Hayre pertained only to service medical 
records requested by the veteran in contrast to this case, in 
which the alleged breach of the duty to assist involves VA 
records, Social Security Administration records, and county 
records, and here there is no indication in the record that 
the veteran specifically requested that VA obtain those 
records.  

Further, the Board notes that notwithstanding the Board's 
remand for records in February 1999, review of the claims 
file shows that at the time of the December 2, 1986, rating 
decision, the file included records concerning VA 
hospitalizations in 1981, 1984 and 1985, VA outpatient 
records dated 1982 and 1985, as well as Social Security 
Administration records dated in 1985 and 1986, which were 
provided by the veteran.  In addition, in the veteran's 
December 1984 letter he reported that he had recently been 
seen by a Dr. Middleton and a Dr. Chadwell and that he would 
ask them to provide VA with evaluations of his physical and 
mental condition.  It was from Dr. Middleton that the RO in 
San Francisco received the January 1985 report that it 
accepted as an informal claim for service connection for 
PTSD.  It was in November 1992 that the veteran submitted a 
report from Dr. Chadwell.  That report was on a form from 
Tulare County.  The Board finds no reference to Tulare County 
anywhere in the claims file earlier than November 1992 when 
Dr. Chadwell's report was received.  In the absence of 
additional information from the veteran prior to December 
1986, there was no basis upon which VA could have assisted in 
obtaining records from Tulare County.  Based on the 
foregoing, the Board concludes that there has been no showing 
of a breach of a duty to assist the veteran prior to the 
December 2, 1986, rating decision.  There can, therefore, be 
no finding that a breach of the duty to assist prevented the 
decision from being final.  

As the veteran did not initiate an appeal regarding either 
the effective date of the award of service connection or 
evaluation assigned for PTSD within a year of the December 
1986 notice letter, the December 1986 decision became final.  
38 U.S.C. § 4005 (1982 & Supp. V).  

Clear and unmistakable error (CUE)

The veteran asserts the CUE issue does not reflect his 
contentions and that CUE is not the only basis upon which an 
earlier effective date may be assigned.  The Board notes, 
however, that the veteran filed a VA Form 9, Appeal to Board 
of Veterans' Appeals, in response to the statement of the 
case he was provided on the issue of whether the December 2, 
1986, rating decision that granted service connection for 
post-traumatic stress disorder (PTSD) with a 10 percent 
rating effective July 26, 1985, was clearly and unmistakably 
erroneous.  His submissions served to perfect his appeal on 
the issue, and as there is no indication of withdrawal of the 
substantive appeal by the veteran as prescribed by 38 C.F.R. 
§ 20.204 (2001), the Board will proceed with consideration of 
this issue.  

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The VCAA is codified as 
amended at 38 U.S.C.A §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
contains new notification provisions.  However, the Court has 
held that the VCAA is not applicable to claims for CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Therefore the issue of CUE need not be remanded for further 
adjudication pursuant to the VCAA.  

The question before the Board is whether the December 2, 
1986, rating decision must be reversed or amended on the 
basis of CUE.  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The Court has stated that CUE is a very specific and rare 
kind of error.  It is the kind error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
Court further stated that if a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  The Court 
also said that it must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Fugo, 6 Vet. App. at 43-44.  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1995) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court 
has held that VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 
100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is CUE 
present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14.  

CUE in effective date

At the time of the December 1986 rating decision, applicable 
law and regulations concerning effective dates stated that, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
§ 3010(a) (1982); 38 C.F.R. § 3.400 (1986).  

The effective date of an award of direct service connection 
was the day following separation from active service or date 
entitlement arose if the claim was received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever was later.  
38 C.F.R. § 3.400(b)(2) (1986).  The effective date of an 
evaluation and award of compensation based on a reopened 
claim was date of receipt of the claim to reopen or the date 
entitlement arose, whichever was later.  38 C.F.R. § 3.400(r) 
(1986).  

In this case, the veteran has asserted that he filed a claim 
for PTSD in May 1984 and that his December 1984 letter was a 
notice of disagreement with the August 1984 rating decision 
that denied service connection for nervous condition.  He 
essentially argues that with his December 1984 letter he 
initiated an appeal that remained open at the time of the 
December 1986 rating decision that granted service connection 
for PTSD, thereby warranting an effective date in May 1984 
for service connection for PTSD.  

As in effect in 1986, the regulations concerning a notice of 
disagreement required that it express dissatisfaction or 
disagreement with an adjudicative determination and that it 
be in terms which could be reasonably construed as a desire 
for review of that determination.  See 38 C.F.R. § 19.118 
(1986).  

Upon review of the veteran's December 1984 letter, which was 
quoted earlier in this decision, the Board notes that 
although the veteran labeled it as a "Letter of 
Disagreement," the Board cannot find that it unambiguously 
met the requirements of a notice of disagreement with the 
denial of service connection for nervous condition in the 
August 1984 rating decision.  This is because in that letter 
the veteran discussed his nerves only in the context of a 
request for information about eligibility for nonservice-
connected pension while he did assert that his right ear 
hearing loss was due to a concussion in service.  It was 
therefore not unreasonable for the RO to interpret the 
letter, at least with respect to the veteran's nervous 
condition, as a request for information about nonservice-
connected pension benefits and not as a notice of 
disagreement.  

In any event, there is no indication that there had been a 
diagnosis of PTSD at the time of the August 1984 rating 
decision or that the rating decision related to PTSD, either 
taken alone or in combination with anxiety reaction, which 
was addressed in the rating decision.  (The earliest 
documentation of a diagnosis of PTSD in the claims file is in 
Dr. Chadwell's report dated December 5, 1984, and that report 
(from Tulare County) was not received by VA until November 
1992.)  Thus, even if the veteran's December 1984 letter were 
construed as a notice of disagreement, it was not a notice of 
disagreement relative to a claim for PTSD, which had not yet 
been diagnosed at the time of the August 1984 adjudication.  
See Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996).  
There is thus no basis to conclude that the December 1986 
rating decision was clearly erroneous in failing to select 
May 7, 1984 (the date of receipt of the veteran's claim for 
service connection for a nervous condition) as the effective 
date for service connection for PTSD.  

Upon further review of the record, the Board does find CUE in 
the December 1986 rating decision in failing to award January 
18, 1985, as the effective date of service connection for 
PTSD.  At the time of the December 1986 rating decision, the 
record included the January report showing the diagnosis of 
PTSD, which was received by VA on January 18, 1985.  That 
report served as an informal claim for service connection for 
PTSD, and was recognized as the date of claim in the April 
1985 rating decision in which service connection for PTSD was 
denied.  The record before the RO&IC at the time of the 
December 1986 rating decision showed that as of March 1, 
1985, VA had notice from the veteran of his change of 
address, but that it nonetheless sent correspondence and 
notice of the April 1985 rating decision to the veteran's old 
address.  The regulations in effect at that time of the April 
1985 rating decision required notification of the claimant of 
decisions and associated appellate rights.  See 38 U.S.C. 
§ 4005(a) (1982); 38 C.F.R. §§ 3.103, 19.114 (1984).  In the 
absence of notification to the veteran of the April 1985 
rating decision, the claim for service connection for PTSD 
received January 18, 1985, remained open as of December 1986 
when the claim was granted.  See Best v. Brown, 10 Vet. App. 
322, 325 (1997).  

This was the original claim for service connection for PTSD, 
and it was filed more than a year after separation from 
service.  The RO&IC accepted the veteran's narratives of 
events in service that were found in VA outpatient records 
dated in early 1985 along with his service personnel records 
as evidence of stressors, but it failed to recognize January 
18, 1985, as the date of receipt of the claim for service 
connection for PTSD.  It further failed to recognize that the 
January 1985 claim remained pending at the time of the 
December 1986 rating decision.  The RO&IC assigned July 26, 
1985, as the effective date for service connection for PTSD, 
and this was a manifestly different outcome than would have 
resulted from the assignment of January 18, 1985, which was 
proper effective date for service connection for PTSD.  

CUE in 10 percent rating

As part of the CUE matter, the RO determined in its February 
2000 rating decision that the assignment of a 10 percent 
rating for PTSD in the December 2, 1986, rating decision was 
not clearly and unmistakably erroneous.  With regard to 
allegations of error in the assignment of the 10 percent 
rating, the veteran has asserted that a 100 percent rating 
should have been assigned.  He argues that the December 1984 
report from Tulare County shows that his PTSD was severe and 
prevented him from working and that a VA examination upon 
which the rating was based was inadequate.  

The Board points out that a determination of CUE must be 
based on the record as it existed at the time of the decision 
being questioned.  As it was noted earlier, the report from 
Tulare County was not of record at the time of the December 
1986 rating decision; thus failure to consider it could not 
be CUE.  The veteran's assertions about the inadequacy of a 
VA examination and his conviction that his PTSD warranted a 
100 percent rating amount to disagreement with how the RO 
weighed the evidence.  

There simply have been no specific allegations of CUE as to 
the 10 percent rating for PTSD assigned in the December 2, 
1986, rating decision.  There have been no arguments advanced 
indicating that the facts as they were known at the time were 
not before the RO&IC, that the RO&IC incorrectly applied the 
statutory and regulatory provisions regarding ratings for 
PTSD extant at the time of the December 2, 1986, rating 
decision, or that, but for any alleged error in the 
assignment of the 10 percent rating for PTSD, the outcome 
would have been different.  The veteran's statements raise 
only the prospect of reweighing the original evidence and do 
not identify any specific error on the part of the RO&IC in 
the assignment of the 10 percent rating for PTSD.  The Board 
therefore concludes that a claim of CUE under 38 U.S.C.A. 
§ 5109A and 38 C.F.R. § 3.105(a) as to the 10 percent rating 
assigned in the December 2, 1986, rating decision has not 
been presented.  As the Court pointed out in Phillips v. 
Brown, 10 Vet. App. at 32, dismissal of the claim under these 
circumstances does not prevent the appellant from presenting 
such a claim in the future.  

ORDER

The proper effective date for the grant of service connection 
for PTSD is January 18, 1985, and to that extent the claim of 
CUE in the December 2, 1986, rating decision is granted.  

As a legally sufficient claim of CUE as to the 10 percent 
rating assigned in the December 2, 1986, rating decision has 
not been presented, that claim is dismissed without 
prejudice.  


REMAND

The remaining issue before the Board is entitlement to an 
effective date earlier than April 4, 1996, for a 100 percent 
rating for PTSD.  Review of the procedural history of the 
veteran's case shows that the veteran either did not disagree 
with or did not perfect an appeal as to the rating assigned 
for PTSD in any of the various rating decisions dated in 
February 1988, June 1993, and December 1993.  In the absence 
of CUE, those rating actions are administratively final and 
are not subject to further review.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105 (2001).  Although the veteran 
contends that the severity of his PTSD has warranted a 100 
percent rating since service, such general disagreement with 
prior ratings is not sufficient to raise the question of CUE 
in any of these prior unappealed rating actions, and the 
question of CUE in any of these rating actions is not before 
the Board.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 314-15 (1992) (en 
banc).  

In its January 1997 rating decision, the RO granted an 
increased rating to 100 percent for PTSD effective from April 
1996, and it is the veteran's disagreement with the effective 
date of the 100 percent rating that is at issue.  The record 
shows that in a rating decision dated in February 1994, the 
RO granted a temporary total rating for PTSD based on 
hospitalization from August 1993 through November 1993 
followed by continuation of the prehospitalization 30 percent 
rating for PTSD effective from December 1993.  The RO 
notified the veteran of his appellate rights.  In the record 
is a letter from the veteran received in August 1984 in which 
he asked when he would receive payment for convalescence from 
December 1993 through March 1994, and he also asked whether 
VA was going to raise his disability for PTSD after his 
release from the hospital.  He stated he was receiving 30 
percent and should be receiving more.  

Though the RO did not do so, the Board interprets the 
veteran's August 1994 statement as a timely notice of 
disagreement with the February 1994 rating decision regarding 
the rating for PTSD.  As the RO has not issued a statement of 
the case in response to this notice of disagreement, the 
Board is obligated to remand this issue.  Manlicon v. West, 
12 Vet. App. 238 (1999).  The RO will be requested to issue a 
statement of the case concerning the increased rating issue 
and to afford the veteran the opportunity to perfect his 
appeal.  

If a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined, and the latter may not 
be decided until the former is resolved.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, a 
disposition on the issue of an  increased rating for PTSD 
decided in the February 1994 rating decision may have an 
impact on the adjudication of the issue of entitlement to an 
effective date earlier than April 4, 1994, for the award of a 
100 percent rating for PTSD.  A remand of the earlier 
effective date issue as well as the increased rating issue is 
therefore appropriate.  

As was mentioned in decision above, the VCAA was signed into 
law during the pendency of this appeal.  Although not 
applicable to CUE claims, this liberalizing legislation is 
applicable to remaining issues in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  While the 
case is in remand status, the RO should specifically consider 
the application of the VCAA to the veteran's claims and 
undertake any appropriate action, including fulfilling any 
notification requirements.  

In conjunction with the pending claims, the Board notes that 
evidence concerning the severity of the veteran's PTSD during 
the period from January 1993 to April 1996 could be relevant, 
and any available evidence not currently of record should be 
obtained.  As an example of an indication that such evidence 
may exist, the Board notes that outpatient records from the 
Phoenix VAMC dated in January 1996 indicate that the veteran 
was seen in a VA mental hygiene clinic in December 1995 for a 
flare-up of PTSD.  The Board notes that the record currently 
does not include any VA outpatient records dated from March 
1993 until the veteran's hospitalization that began in August 
1993, nor does it include any VA outpatient records dated 
between the veteran's VA hospital discharge in December 1993 
and before the VA outpatient visit in January 1996.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran, 
through his attorney, and request that he 
identify the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from whom he received treatment or 
evaluation for his PTSD between March 
1993 and January 1996.  With any 
necessary  authorization from the 
veteran, the RO should obtain and 
associate with the claims file all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should specifically attempt to 
obtain treatment records, including 
mental hygiene records, for the veteran 
concerning treatment at the Phoenix VAMC 
between March 1993 and January 1996.  All 
actions should be fully documented by the 
RO.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his attorney of 
this and request them to submit copies of 
the outstanding records.  

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
as it applies to increased rating and 
earlier effective date claims is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) and 
implementing regulations (see Fed. Reg., 
45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.  

4.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for PTSD addressed in the February 
1994 rating decision, and if the claim 
continues to be denied, or less that a 
100 percent rating is assigned, the RO 
should issue a statement of the case on 
the issue of entitlement to an increased 
rating for PTSD.  If a statement of the 
case is issued, the veteran and his 
attorney should be provided the 
opportunity to perfect the veteran's 
appeal on the increased rating issue.  

   The Board notes that in order for the 
veteran perfect his appeal and thereby 
obtain appellate review of this issue, he 
must follow the statutory and regulatory 
provisions governing the submission of a 
substantive appeal in order to perfect 
his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2001).  If the appeal 
is perfected by the filing of a timely 
substantive appeal, this issue should be 
certified to the Board.  

5.  Unless it has become moot, the RO 
should readjudicate the issue of 
entitlement to an effective date earlier 
than April 4, 1996, for the award of a 
100 percent schedular disability rating 
for PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case on the 
issue of entitlement to an effective date 
earlier than April 4, 1996, for the award 
of a 100 percent schedular disability 
rating for PTSD, and the veteran and his 
attorney should be provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO through his 
attorney.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 



